DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-19 of app 16/699,972 (now is US patent US 11145117 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1 is determined to be obvious in light of claim 1 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application claims 1, 7
16/699,972 claim 1, 7
1. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

accessing an augmented reality (AR) template according to a grouping of digital content; 

identifying a geometry of a digital entity adapted for presenting digital content within a rendered display of a physical domain according to the geometry; 

detecting a location of equipment of a user; 

scaling the AR template according to the geometry of the digital entity and the location of the equipment of the user to obtain a scaled AR template; 
1. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

preconfiguring a network-accessible augmented reality (AR) template according to a curated grouping of digital content to obtain a preconfigured AR template;

determining a physical domain;

obtaining a geometry of a digital entity adapted for presenting digital content within a rendered display of the physical domain according to the geometry;

storing the geometry of the digital entity in association with the physical domain to obtain a stored geometry;

detecting a location of equipment of a user;

associating the location of the equipment of the user with the physical domain to obtain an association;

scaling the preconfigured AR template according to the stored geometry and the location of the equipment to obtain a scaled, preconfigured AR template;

7. The device of claim 1, 
wherein the operations further comprise: 
interpreting an image obtained at the physical domain to obtain an interpreted image; and determining the location of the equipment of the user according to the interpreted image.
7. The device of claim 1, 
wherein the determining the location of the equipment of the user further comprises interpreting an image obtained at the physical domain.

and providing the scaled AR template to the equipment of the user to facilitate presentation of the grouping of digital content within the rendered display of the physical domain according to the scaled AR template.
and responsive to the association, providing the scaled, preconfigured AR template to the equipment of the user, the equipment of the user presenting the curated grouping of digital content within the rendered display of the physical domain according to the scaled, preconfigured AR template.



Claim 2 is determined to be obvious in light of claim 2 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application claim 2
16/699,972 claim 2
2. The device of claim 1, wherein the operations further comprise: associating of the location of the equipment of the user with the physical domain according to a physical location, wherein the detecting of the location of the equipment of the user further comprises identifying the physical location, wherein the AR template further comprises recording a journey of the equipment of the user through the physical domain, and wherein the journey comprises a grouping and spatial placement of the digital content in relation to the physical domain.
2. The device of claim 1, wherein the detecting of the location of the equipment of the user further comprises identifying a physical location of the equipment of the user, and wherein the associating of the location of the equipment of the user with the physical domain is according to the physical location of the equipment, and wherein the preconfiguring of the network-accessible AR template further comprises recording a journey of the equipment of the user through the physical domain, wherein the journey comprises a grouping and spatial placement of the digital content in relation to the physical domain.


Claim 3 is determined to be obvious in light of claim 3 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application claim 3
16/699,972 claim 3
3. The device of claim 2, wherein the physical location comprises a geolocation according to a geographic coordinate system, and wherein the AR template comprises a network-accessible template array adapted to define a plurality of different digital AR experiences within a single pixel space in a physical environment.
3. The device of claim 2, wherein the physical location of the equipment comprises a geolocation according to a geographic coordinate system, and wherein the network-accessible AR template comprises a template array, that when preconfigured is adapted to define a plurality of different digital AR experiences within a single pixel space in a physical environment.



Claim 4 is determined to be obvious in light of claim 4 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application claim 4
16/699,972 claim 4
4. The device of claim 2, wherein the operations further comprise: interpreting sensory data obtained by the equipment of the user, wherein the location of the equipment of the user is determined according to the sensory data.

4. The device of claim 2, wherein the operations further comprise: interpreting sensory data obtained by the equipment of the user, the location of the equipment of the user determined according to the sensory data.



Claim 5 is determined to be obvious in light of claim 5 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application claim 5
16/699,972 claim 5
5. The device of claim 4, wherein the sensory data comprises an image obtained by an image sensor of the equipment of the user, the interpreting of the sensory data further comprising: identifying a physical feature portrayed in the image; and correlating the image with the physical location according to the physical feature.
5. The device of claim 4, wherein the sensory data comprises an image obtained by an image sensor of the equipment of the user, the interpreting of the sensory data further comprising: identifying a physical feature portrayed in the image; and correlating the image with the physical location of the equipment according to the physical feature.


Claim 6 is determined to be obvious in light of Claim 6 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 6
16/699,972 Claim 6
6. The device of claim 5, wherein the physical domain and the physical location are different.

6. The device of claim 5, wherein the physical domain and the physical location of the equipment are different.


Claim 7 is determined to be obvious in light of Claim 7 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 7
16/699,972 Claim 7
7. The device of claim 1, wherein the operations further comprise: interpreting an image obtained at the physical domain to obtain an interpreted image; and determining the location of the equipment of the user according to the interpreted image.

7. The device of claim 1, wherein the determining the location of the equipment of the user further comprises interpreting an image obtained at the physical domain.



Claim 8 is determined to be obvious in light of Claim 8 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 8
16/699,972 Claim 8
8. The device of claim 1, wherein the geometry of the digital entity is predetermined according to a preference of the user.
8. The device of claim 1, wherein the geometry of the digital entity is predetermined according to a preference of the user.


Claim 9 is determined to be obvious in light of Claim 9 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 9
16/699,972 Claim 9
9. The device of claim 1, wherein the operations further comprise associating a digital content source with the scaled AR template of the digital entity.
9. The device of claim 1, wherein the operations further comprise associating a digital content source with the scaled, preconfigured AR template of the digital entity.


Claim 10 is determined to be obvious in light of Claim 10 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 10
16/699,972 Claim 10
10. The device of claim 9, wherein the digital content comprising streaming content obtainable via the digital content source.
10. The device of claim 9, wherein the digital content comprising streaming content obtainable via the digital content source.


Claim 11, 7 is determined to be obvious in light of claim 11, 7 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application claims 11, 7
16/699,972 claim 11, 7
11. A method, comprising: obtaining, by a processing system including a processor, an augmented reality (AR) template according to a predetermined grouping of digital content; obtaining, by the processing system, a geometry of a digital entity adapted for presenting digital content within a rendered display of a physical domain according to the geometry; determining, by the processing system, a location of equipment of a user; scaling, by the processor, the AR template according to the geometry of the digital entity and the location of the equipment of the user to obtain a scaled, AR template; 
11. A method, comprising: preconfiguring, by a processing system including a processor, a network-accessible augmented reality (AR) template according to a curated grouping of digital content to obtain a preconfigured AR template; determining, by flail the processing system, a physical domain; obtaining, by the processing system, a geometry of a digital entity adapted for presenting digital content within a rendered display of the physical domain according to the geometry; storing, by the processing system, the geometry of the digital entity in association with the physical domain to obtain a stored geometry; 
7. The device of claim 1, 
wherein the operations further comprise: 
interpreting an image obtained at the physical domain to obtain an interpreted image;…

7. The device of claim 1, 
wherein the determining the location of the equipment of the user further comprises interpreting an image obtained at the physical domain.

7….and determining the location of the equipment of the user according to the interpreted image.

determining, by the processing system, a location of equipment of a user; associating, by the processing system, the location of the equipment of the user with the physical domain to obtain an association; scaling, by the processor, the preconfigured AR template according to the stored geometry and the location of the equipment of the user to obtain a scaled, preconfigured AR template;
and providing, by the processing system, the scaled AR template to the equipment of the user to facilitate presentation of the predetermined grouping of digital content within the rendered display of the physical domain according to the scaled AR template.
and responsive to the association, providing, by the processing system, the scaled AR template to the equipment of the user, the equipment of the user presenting the curated grouping of digital content within the rendered display of the physical domain according to the scaled, preconfigured AR template.



Claim 12 is determined to be obvious in light of Claim 12 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 12
16/699,972 Claim 12
12. The method of claim 11, further comprising: determining, by the processing system, a physical location; and associating the location of the equipment of the user with the physical domain according to the physical location.


12. The method of claim 11, wherein the determining of the location of the equipment of the user further comprises determining, by the processing system a physical location of the equipment of the user, and wherein the associating of the location of the equipment of the user with the physical domain is according to the physical location of the equipment.


Claim 13 is determined to be obvious in light of Claim 13 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 13
16/699,972 Claim 13
13. The method of claim 12, wherein the physical location is determined according to a geographic coordinate system.
13. The method of claim 12, wherein the physical location of the equipment is determined according to a geographic coordinate system.



Claim 14 is determined to be obvious in light of Claim 14 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 14
16/699,972 Claim 14
14. The method of claim 12, further comprising: interpreting, by the processing system, sensory data obtained by the equipment of the user, wherein the location of the equipment of the user is determined according to the sensory data.
14. The method of claim 12, further comprising: interpreting, by the processing system, sensory data obtained by the equipment of the user, the location of the equipment of the user determined according to the sensory data.


Claim 15 is determined to be obvious in light of Claim 15 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 15
16/699,972 Claim 15
15. The method of claim 14, wherein the sensory data comprises an image obtained by an image sensor of the equipment of the user, the interpreting of the sensory data further comprising: identifying, by the processing system, a physical feature portrayed in the image; and correlating the image with the physical location according to the physical feature.
15. The method of claim 14, wherein the sensory data comprises an image obtained by an image sensor of the equipment of the user, the interpreting of the sensory data further comprising: identifying, by a sensory system, a physical feature portrayed in the image; and correlating the image with the physical location of the equipment according to the physical feature.



Claim 16, 7 is determined to be obvious in light of Claim 16, 7 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 16, 7
16/699,972 Claim 16, 7
16. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: obtaining an augmented reality (AR) template according to a configurable grouping of digital content; identifying a geometry of a digital entity adapted for presenting digital content within a rendered display of a physical domain according to the geometry; determining a location of equipment of a user; scaling the AR template according to the geometry of the digital entity and the location of the equipment of the user to obtain a scaled AR template; 


16. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: preconfiguring a network-accessible augmented reality (AR) template according to a curated grouping of digital content to obtain a preconfigured AR template; identifying a physical domain; identifying a geometry of a digital entity adapted for presenting digital content within a rendered display of the physical domain according to the geometry; storing the geometry of the digital entity in association with the physical domain to obtain a stored geometry; determining a location of equipment of a user; associating the location of the equipment of the user with the physical domain to obtain an association; scaling the preconfigured AR template according to the stored geometry and the location of the equipment of the user to obtain a scaled, preconfigured AR template;

7. The device of claim 1, 
wherein the operations further comprise: 
interpreting an image obtained at the physical domain to obtain an interpreted image;…

7. The device of claim 1, 
wherein the determining the location of the equipment of the user further comprises interpreting an image obtained at the physical domain.

7….and determining the location of the equipment of the user according to the interpreted image.


and providing the scaled AR template to the equipment of the user to facilitate presentation of the configurable grouping of digital content within the rendered display of the physical domain according to the scaled AR template.

and responsive to the association, providing the scaled, preconfigured AR template to the equipment of the user, the equipment of the user presenting the curated grouping of digital content within the rendered display of the physical domain according to the scaled, preconfigured AR template.


Claim 17 is determined to be obvious in light of Claim 17 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 17
16/699,972 Claim 17
17. The non-transitory, machine-readable medium of claim 16, wherein the operations further comprise: determining a physical location; and associating the location of the equipment of the user with the physical domain according to the physical location.


17. The non-transitory, machine-readable medium of claim 16, wherein the determining of the location of the equipment of the user further comprises determining a physical location of the equipment of the user, and wherein the associating of the location of the equipment of the user with the physical domain is according to the physical location of the equipment.


Claim 18 is determined to be obvious in light of Claim 18 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 18
16/699,972 Claim 18
18. The non-transitory, machine-readable medium of claim 17, wherein the physical location is determined according to a geographic coordinate system.
18. The non-transitory, machine-readable medium of claim 17, wherein the physical location of the equipment is determined according to a geographic coordinate system.


Claim 19 is determined to be obvious in light of Claim 19 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 19
16/699,972 Claim 19
19. The non-transitory, machine-readable medium of claim 17, wherein the operations further comprise: interpreting sensory data obtained by the equipment of the user, wherein the location of equipment of the user is determined according to the sensory data.
19. The non-transitory, machine-readable medium of claim 17, wherein the operations further comprise: interpreting sensory data obtained by the equipment of the user, the location of the equipment of the user determined according to the sensory data.


Claim 20 is determined to be obvious in light of Claim 20 of 16/699,972 (now is US patent US 11145117 B2) based on reasons below for having similar limitations.
Instant application Claim 20
16/699,972 Claim 20
20. The non-transitory, machine-readable medium of claim 19, wherein the sensory data comprises an image obtained by an image sensor of the equipment of the user, the interpreting of the sensory data further comprising: identifying a physical feature portrayed in the image; and correlating the image with the physical location according to the physical feature.
20. The non-transitory, machine-readable medium of claim 19, wherein the sensory data comprises an image obtained by an image sensor of the equipment of the user, the interpreting of the sensory data further comprising: identifying a physical feature portrayed in the image; and correlating the image with the physical location of the equipment according to the physical feature.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-10, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harner et al. (US 20170237789 A1, hereinafter Harner), in view of Myllymaki  (US 9529857 B1), further in view of  Weller et al. (US 20120327117 A1, hereinafter  Weller).

Regarding Claim 1, Harner teaches a device, comprising (Harner, Fig. 11A-11E, head mounted display):
a processing system including a processor (Harner, Fig. 11D-11E, Paragraph [0147], HMD may include image signal processor 1177); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: (Harner, Paragraph [0142], [0157], the system include a memory; processes and others can be performed by one or more programmable processing devices or processors executing one or more computer programs to perform the functions of the techniques described):
accessing an augmented reality (AR) template according to a grouping of digital content (Harner, Paragraph [0044], [0061], FIG. 2A shows one example of a workspace document with workspace element descriptors. In one example, the document may include group elements, such as, for example, metadata, physical space data, grid data, fiducial data, and virtual elements. simulated manipulation of virtual content in an augmented reality environment may be based on user input and/or other input);
identifying a geometry of a digital entity adapted for presenting digital content within a rendered display of a physical domain according to the geometry (Harner, Paragraph [0066], a 3-D model including at least one file, such as a visual object file, specifying a geometry of the virtual element <read on digital content>; common elements used to model and render a virtual element include geometric vertices, texture coordinates, vertex normals, and polygonal faces);
detecting a location of equipment of a user (Harner, Paragraph [0148], the mechanical holder accepts and holds the sensors securing the sensors to the housing of the HMD <read on equipment of a user> ; the mechanical holder positions, arranges, and or configure the sensor to sense the user's real world environment); 
Harner does not explicitly disclose but Myllymaki teaches providing the [[ scaled ]] AR template to the equipment of the user to facilitate presentation of the grouping of digital content within the rendered display of the physical domain according to the [[ scaled ]] AR template  (Myllymaki, Column 12, Line,49-51, The components of the system can be interconnected by any form or medium of digital data communication; Column 3, Line 8-10, An "occupies" relationship is a declaration that a POI occupies a particular physical space, e.g. a standalone building or a section of a larger building; Column 11, Line 222-25, instructions for determining true geometry of a POI feature from existing geo data; the display of images generated by the electronic system).
Myllymaki and Harner are analogous since both of them are dealing with geometry associated with images. Harner provided a way of sharing virtual element in the augmented environment by associating the geometry. Myllymaki provided a way of identifying one or more geometries associated with one or more places according to one or more relationships. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of association of geometry taught by Myllymaki into modified invention of Harner such that during the preparing for sharing information augmented reality environment, system will be able to dynamically and accurately binding the virtual element with in the environment.
The combination does not explicitly disclose but Weller teaches scaling the AR template according to the geometry of the digital entity and the location of the equipment of the user to obtain a scaled AR template (Weller, Paragraph [0053], he method 500 further includes calculating the scaling factor, an orientation difference, and location offset (as shown at 530, which may be stored in memory) between the digital model 502 and the AR system 510. As shown at 540, the method 500 further includes transforming the digital data geometry based on the scaling, orientation, and location offsets); and
providing the scaled AR template to the equipment of the user to facilitate presentation of the grouping of digital content within the rendered display of the physical domain according to the scaled AR template (Weller, Paragraph  [0055], includes scaling the digital model geometry 602 by the AR system scale 615 divided by the digital model scale 610.  [0003], he technology of augmented reality (AR) combines elements of Such representations of the physical world with digital or virtual objects. [0011], updating the AR system in real time to render an accurate experience (e.g., a seamless AR display of accurately positioned virtual objects in a displayed physical environment/scene targeted by the viewing device or its camera).
Weller and Harner are analogous since both of them are dealing with geometry associated with images in augmented reality environment. Harner provided a way of sharing virtual element in the augmented environment by associating the geometry. Weller provided a way of scaling the content to display based on geometry location of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of association of content scaling and updating taught by Weller into modified invention of Harner such that during the preparing for sharing information augmented reality environment, system will be able to provide the scaling function for the content to display based on the device geometric location and dynamically and accurately binding the virtual element with in the environment which increase the flexibility of the augmented reality environment.

Regarding Claim 7, the combination of Harner, Myllymaki and Weller teaches the invention in Claim 1.
The combination further teaches wherein the operations further comprise: interpreting an image obtained at the physical domain  (Harner, Paragraph [0144], a user-accessible opening may be provided to accept and position a mobile phone or other mobile device with a display to provide an image source for the HMD) to obtain an interpreted image; and determining the location of the equipment of the user according to the interpreted image (Harner, Paragraph [0148], the mechanical holder accepts and holds the sensors securing the sensors to the housing of the HMD <read on equipment of a user> ; the mechanical holder positions, arranges, and or configure the sensor to sense the user's real world environment).

Regarding Claim 8, the combination of Harner, Myllymaki and Weller teaches the invention in Claim 1.
Harner further teaches wherein the geometry of the digital entity is predetermined according to a preference of the user (Harner, Paragraph [0066], [0067], the virtual element is based on a 3-D model including at least one file <read on predetermined>, such as a visual object file, specifying a geometry of the virtual element <read on digital entity>; an interactive boundary to model interaction of the virtual element in response to inputs from a user or the real world environment)

Regarding Claim 9, the combination of Harner, Myllymaki and Weller teaches the invention in Claim 1.
Harner further teaches wherein the operations further comprise associating a digital content source with the scaled AR template of the digital entity (Harner, Paragraph [0046], Each virtual element <read on digital entity> may have associated content and a number of assigned properties to model the behavior and interaction with the virtual element within a virtual 3-D interactive space; [0066], the virtual element is based on a 3-D model including at least one file, such as a visual object file, specifying a geometry of the virtual element).

 Regarding Claim 10, the combination of Harner, Myllymaki and Weller teaches the invention in Claim 1.
Harner further teaches wherein the digital content comprising streaming content obtainable via the digital content source (Harner, Paragraph [0132], the client processing system implements a 3-D graphics engine or platform which may include one or more of a rendering engine ("renderer") for 3D graphics, streaming and may include video support for cinematics).

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Harner, Myllymaki and Weller teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 16, it recites limitations similar in scope to the limitations of claim 1 and the combination of Harner, Myllymaki and Weller teaches all the limitations as of Claim 1. And Harner discloses these features can be implemented on a non-transitory machine-readable storage medium (Harner, Fig. 1, Paragraph [0049] The client processing device is configured to execute instructions stored and/or accessed from a non-transitory machine-readable storage medium used to encode or store the executable instructions).


Claim(s) 2, 4-6, 12, 14, 15, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harner et al. (US 20170237789 A1, hereinafter Harner), in view of Myllymaki  (US 9529857 B1), further in view of  Weller et al. (US 20120327117 A1, hereinafter  Weller) as applied to Claim 1 above and further in view of Nomura et al. (US 20190050905 A1, hereinafter Nomura)

Regarding Claim 2, the combination of Harner, Myllymaki and Weller teaches the invention in Claim 1.
Harner does not explicitly disclose but Myllymaki teaches associating of the location of the equipment of the user with the physical domain according to a physical location, wherein the detecting of the location of the equipment of the user further comprises identifying the physical location (Myllymaki, Fig. 3, “Identify a set of geometries, places and relationships” Column 1, Line 15-20, more computing devices <read on equipment of the user>, one or more geometries associated with one or more places <read on physical location>).
As explained in rejection of claim 1, the obviousness for combining of geometry association of Myllymaki into Harner is provided above. 
The combination does not explicitly disclose but Nomura teaches wherein the AR template further comprises recording a journey of the equipment of the user through the physical domain (Nomura, Paragraph [0093], The terminal movement history storage processing unit 5203 performs a process of storing terminal movement information which is sequentially received from a plurality of mobile terminals), and  wherein the journey comprises a grouping and spatial placement of the digital content in relation to the physical domain (Nomura, Paragraph [0091], movement history storage processing unit 5202 combines two pieces of probe information associated with both the start point and the end point of one trip of the vehicle 3 and a plurality of pieces of probe information (a probe information group) between the two pieces of probe information in a time series and generates trip information). 
Nomura and Harner are analogous since both of them are handling data in augmented reality environment. Harner provided a way of sharing virtual element in the augmented environment by associating the geometry. Nomura provided a way of keep track of historical device movement when dealing with data in the augmented environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the historical movement data taught by Nomura into modified invention of Harner such that during the preparing for sharing information augmented reality environment, system will be able to dynamically update the content based on the historical device movement in order to provide real time data to the user which enhance the flexibility and functionality of the system. 

Regarding Claim 4, the combination of Harner, Myllymaki, Weller and Nomura teaches the invention in Claim 2.
The combination further teaches wherein the operations further comprise: interpreting sensory data obtained by the equipment of the user (Harner, Fig. 3, Paragraph [0073], the client system accesses data from one or more sensors), wherein the location of the equipment of the user is determined according to the sensory data (Harner, Paragraph [0057], a defined virtual space or volume with spatial 3-D coordinates that is sensed or mapped based on input from one or more sensors to provide a place where a user can interact with the virtual elements within a virtual environment or an augmented environment).

Regarding Claim 5, the combination of Harner, Myllymaki, Weller and Nomura teaches the invention in Claim 4.
The combination further teaches wherein the sensory data comprises an image obtained by an image sensor of the equipment of the user (Harner, Fig. 3, Paragraph [0073], the client system accesses data from one or more sensors; the client system may include a sensor array with one or more sensor that detect information about the user and user's environment ).
Harner does not explicitly disclose but Myllymaki teaches the interpreting of the sensory data further comprising: identifying a physical feature portrayed in the image (Myllymaki, Column 2, Line 35-36, determining true geometry ( e.g., building outline) of a POI feature from existing geo data); and correlating the image with the physical location according to the physical feature (Myllymaki, Column 3, Line 8-15, An "occupies" relationship is a declaration that a POI occupies a particular physical space, e.g. a standalone building or a section of a larger building; An "is-contained-by" relationship may be inferred and means that a POI (or its center coordinates) is simply contained inside a geometry feature).
As explained in rejection of claim 1, the obviousness for combining of geometry association of Myllymaki into Harner is provided above. 

Regarding Claim 6, the combination of Harner, Myllymaki and Weller teaches the invention in Claim 5.
Harner further teaches wherein the physical domain and the physical location are different (Harner, Paragraph [0153], The central location may be one physical location, such as a room, building, or campus providing the hardware components of the system; [0061], Physical space <read on physical domain> data may include a space name and space coordinates).

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.



	
	Allowable Subject Matter
Claims 3, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing terminal disclaimer to overcome the double patenting rejection.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170337749 A1	SYSTEM AND METHOD FOR FAULT DETECTION AND RECOVERY FOR CONCURRENT ODOMETRY AND MAPPING
US 20190156582 A1	EFFICIENT RENDERING OF 3D MODELS USING MODEL PLACEMENT METADATA
US 20190180409 A1	OPERATIONS USING SPARSE VOLUMETRIC DATA
US 20140210947 A1	Coordinate Geometry Augmented Reality Process
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619